 

Exhibit 10.1

 

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS
DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

(1)        NATIONAL UNIVERSITY OF IRELAND, GALWAY

(2)        ARCH THERAPEUTICS, INC.

 

PROJECT AGREEMENT

SFI Centre for Research in Medical Devices

 

1

 

  

THIS AGREEMENT made this the 28th day of May 2015 BETWEEN:

1.NATIONAL UNIVERSITY OF IRELAND, GALWAY, University Road, Galway, Ireland
(hereinafter "NUIG"); and

2.ARCH THERAPEUTICS, INC a company incorporated in Nevada, USA (NV20091379642
and having its registered office at 235 Walnut Street, Suite 6, Framingham, MA
01702, USA (hereinafter "Industry Party")

 

WHEREAS:

1.SFI has agreed to provide the Grant Funding to NUIG to support the Centre.

2.NUIG has accepted the Grant Funding on behalf of the RPO's.

3.The Industry Party wishes to collaborate with NUIG to perform the Project.

4.NUIG and the Industry Party wish to enter into this Agreement to set out their
respective rights and obligations in relation to the performance of the Project.

 

1.INTERPRETATION

1.1Definitions: In this Agreement:

"Background" means any Intellectual Property or Material (regardless of the form
or medium in which they are disclosed or stored): (i) owned by or licensed to a
Party before the date of this Agreement; or (ii) generated by that Party’s
Personnel independently of the Project to which they are to be introduced,
excluding any Foreground;

"Background Register" is set out in Schedule 1, Part 1 and has the meaning
assigned to it in Clause 1.2.3 of Schedule 2;

"Centre" means the SFI Centre for Research in Medical Devices;

"Centre Director" means the academic and administrative lead for the Centre;

"CEO" means the Chief Executive Officer of the Centre;

"Commercial Licence" means an exclusive or non-exclusive royalty bearing license
to commercialise the Foreground;

"Commercial Licence Term Sheet" means the proposed terms for a Commercial
License that are attached to this Agreement as Schedule 4;

"Confidential Information" means, in relation to a Party’s obligations under
this Agreement, any information acquired by that Party at any time during the
course of this Agreement arising out of its participation in the Project
belonging or relating to another Party, its business or its affairs that is not
publicly known (including, without limitation, any Background of that Party or
any information which was provided to that Party under an obligation of
confidence) and which (a) that other Party has marked as confidential or
proprietary, or (b) has been deemed as confidential by that other Party to the
recipient in writing, marked confidential; furthermore, all non-public
information pertaining either to Non-Severable Foreground or to Industry Party’s
Background, business or other affairs, shall be deemed the Industry Party’s
Confidential Information and shall not be deemed NUIG’s Confidential
Information; but, for the avoidance of doubt: (i) information shall not be
deemed to be publicly known, merely because it is known to a Third Party having
experience in the relevant field; and (ii) any combination of elements of
information shall not be deemed to be publicly known, merely because individual
elements of that combination are publicly known;

 

2

 

  

"Contract Period" means the period commencing on the Effective Date and
continuing until the earlier of (a) the completion of the Project or (b) six (6)
years from the Effective Date, unless otherwise amended as agreed by the parties
in accordance with Clause 13.2; or (c) termination of this Agreement by a Party
in accordance with Clause 13;

"Defaulting Party" has the meaning assigned to it in Clause 13.5;

"Disclosing Party" has the meaning assigned to it in Clause 8.9;

"Effective Date" means 28th May 2015;

"Evaluation" means the technical evaluation of Foreground for the purposes of
determining the applicability of the Foreground to the Field to be carried out
internally at the Industry Party, on the terms outlined in this Agreement;

"Evaluation Licence" means a royalty-free exclusive, non-transferable (except as
permitted under Clause 17.2) licence, with no right to sublicence, of Foreground
but only for the purpose of the Evaluation and only for the Evaluation Period in
the format set out in the attached Schedule 3;

"Evaluation Period" means a period of [***]1 from the Notification Date;

"Field" means [***]1;

"Financial Contribution" means the cash or in-kind financial contribution which
is to be provided by the Industry Party to NUIG to fund the Project which is
approved by the POT, which is more particularly described in Schedule 1, Part 3;

"Force Majeure" has the meaning assigned it in Clause 10.8;

"Foreground" means all IP and Materials which are invented or discovered and
subsequently reduced to practice by any Party in the course of the Project,
whether on its own or in collaboration with the other Party, excluding the
Non-Severable Foreground;

"Grant Funding" means the funds being made available by SFI to support the
Centre;

"Indemnified Loss" has the meaning assigned to it in Clause 10.11;

"Indemnified Party" has the meaning assigned it in Clause 10.10;

"Indemnifying Party" has the meaning assigned it in Clause 10.10;

"Industrial Program Manager" means the person designated by NUIG to act as the
Industrial Program Manager as set out in Schedule1, Part 1;

"Intellectual Property" or "IP" means patents, trademarks, service marks,
registered designs, drawings, utility models, design rights, business ideas,
concepts, inventions, discoveries, breeders’ rights, copyright (including the
copyright in software in any code), database rights, Know-how, trade secrets and
other confidential information, technology, business or trade names, goodwill
and all other rights of a similar or corresponding nature in any part of the
world, whether registered or not or capable of registration or not, and
including all applications and the right to apply for any of the foregoing
rights;

"Invention Disclosure Form" or "IDF" means the form provided by NUIG for the
purposes of recording of inventions;

 



 

1 ***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

3

 

  

"IP Protocol" means the National IP Protocol entitled "Putting Public Research
to Work for Ireland" published in 2012 by the Irish Department of Jobs,
Enterprise and Innovation and a copy of which is available at
http://www.djei.ie/publications/science/2012/Intellectual_Property_Protocol_Putting_Public_Research_to_Work_for_Ireland.pdf;

"Know-how" means unpatented technical information (including, without
limitation, information relating to tools, technologies, discoveries, concepts,
methodologies, models, research, development and testing procedures, the results
of experiments, tests and trials, manufacturing processes, techniques and
specifications, quality control data, analyses, reports and submissions) that is
not in the public domain;

"Liability" or "Loss" or "Losses" unless the context otherwise requires,
includes claims, demands, proceedings, suits, judgements, damages, losses,
costs, expenses, fees, penalties or fines;

"Loaned Equipment" means any equipment provided by the Industry Party to NUIG on
a temporary basis;

"Materials" means any and all works of authorship and materials, including,
without limitation, data, any functional, technical and/or performance
specification, devices, machinery, samples, products, sensors and data derived
therefrom, biological materials, software programs, any other inanimate or
animate matter, any and all reports, studies, data, diagrams, drawings, charts,
specifications, and such other materials in whatever medium (including without
limitation, written or printed, electronic or otherwise, computer discs, floppy
discs, CDs, diskettes, tapes or other formats);

"Negotiation Period" has the meaning assigned to it in Clause 2.3.5 of Schedule
2;

"NERF" means non-exclusive royalty free;

"Non-Performing Party" has the meaning assigned to it in Clause 10.8;

"Non-Severable Foreground" shall mean improvements to, or developments of, the
Industry Party's Background or the Field developed during the course of the
Project;

"Notice Period" has the meaning assigned to it in Clause 9.1;

"Notification Date" means the date on which the TTO notifies the Industry Party
that an IDF has been submitted;

"Party" means either NUIG or Industry Party and "Parties" shall mean NUIG and
Industry Party collectively;

"Personnel" means in relation to any Party, that Party’s officers, employees,
visiting scholars and students, as well as consultants, advisors, directors,
subcontractors, and any other individuals engaged by that person on the basis of
a contract for services;

"PMT" means the Project Management Team;

"POT" means the Project Oversight Team;

"Principal Investigator" means the person designated by NUIG to be the principal
investigator for the Project as set out in Schedule 1, Part 1;

"Project" means the project to be performed pursuant to this Agreement by NUIG
in collaboration with the Industry Party as more particularly described in
Schedule 1, Part 1;

"Project Equipment" means each piece of equipment purchased from the Grant
Funding;

"Project Manager" means the person designated by the Industry Party as its lead
project manager for the Project and as set out in Schedule 1, Part 1;

"Publication" means disclosing into the public domain of any aspects of the
Foreground, including but not limited to, by means of: (a) submission of any
paper, abstract, article or similar document to a journal, newspaper, magazine
or periodical, whether in written, electronic or any other form; (b) verbal or
poster presentation at a conference, seminar, workshop or similar event;

 

4

 

  

"Registered Background" means any Background provided by a Party in accordance
with the provisions of Clause 1.2 of Schedule 2 for use in connection with the
Project and that is specified as such in the Background Register;

"RPO's" means the Research Performing Organisations that are participating in
the Centre;

"SFI" means Science Foundation Ireland, a committee established by Forfás, a
statutory body established under the laws of Ireland;

"Specified Background" means that part of a Party’s Background that it is
willing to license to the other Party pursuant to Schedule 2 and that is
specified as such in the Background Register;

"Statement of Work" means the project plan and deliverables for the Project as
set out in Schedule 1, Part 1 as extended or otherwise modified by agreement in
writing between the Parties from time to time ;

"Sub-Contracting Party" has the meaning assigned to it in Clause 12.2;

"Terminating Party" has the meaning assigned to it in Clause 13.5;

"Third Party" means any party that is neither a Party nor a Party's Affiliates;

"TTO" shall mean NUIG's Technology Transfer Office; and

"Unapproved Activity" means (a) supplying goods or services of a pornographic
nature, or which form part of the adult entertainment industry; (b) supplying a
service which includes "a lottery" or "Gaming", as those terms are defined in
the Gaming and Lotteries Act, 1956; or (c) supplying goods or services of a
harmful nature.

 

1.2Construction: In this Agreement, unless the contrary intention is stated, a
reference to: (a) ‘this Agreement’ means the Clauses of, and the Schedules to,
this Agreement, all of which shall be read as one document; (b) ‘writing’
includes a reference to any electronic mode of representing or reproducing words
in visible form; (c) the division of this Agreement to Clauses and sub-Clauses,
and the headings used in this Agreement, are for convenience only, and shall not
affect the interpretation of this Agreement; and (d) ‘business day’ means a
reference to a day (other than a Saturday or Sunday or public holiday in
Ireland).

 

2.THE PROJECT

2.1Prior to commencing the Project, the Parties shall mutually agree to a
Statement of Work in respect thereof. Each Party shall carry out the Project in
accordance with the Statement of Work and shall provide the human resources,
materials, facilities and equipment that are designated as its responsibility in
the Statement of Work.

2.2The Project shall be carried out under the direction and supervision of the
Principal Investigator. The Industry Party shall nominate a suitably qualified
person to act as the Project Manager for the Project.

2.3Each Party shall carry out its obligations in respect of the Project: (a) in
accordance with all applicable laws; (b) in good faith and in a manner that
reflects the good name, goodwill and reputation of such Party; (c) with due
regard to the health and safety of those involved in the carrying out of that
work; and (d) to notify the other Party promptly of any delay in the performance
of its obligations or of any event that may impact on the Project.

 

5

 

  

2.4Each Party shall ensure that each member of its Personnel who is involved in
the Project: (a) observes the conditions attaching to any regulatory and ethical
licences, consents and approvals; and (b) keeps complete and accurate records of
all research, development and other work carried out in connection with the
Project and of all Foreground.

2.5Each Party shall adhere to all applicable export laws and regulations
administered by Ireland and the EU and shall not export, re-export, resell,
transfer, or disclose, directly or indirectly, any technical data or products
received from the other to any proscribed person, entity, or country, or foreign
national thereof, unless properly authorized by the appropriate authority. The
Industry Party shall advise NUIG of any export control rules that may apply to
the Project and the extent to which such rules restrict the use of any
Registered Background or Materials to be provided by the Industry Party to NUIG
in connection with the Project.

2.6Although each Party shall use reasonable endeavours to carry out the Project
in accordance with the Statement of Work, neither Party undertakes or warrants
that any research will lead to any particular result. It is hereby acknowledged
that there are inherent uncertainties involved in research and such
uncertainties form part of the business risk involved in undertaking the
Project. Accordingly, NUIG shall have no liability to the Industry Party as a
result of any failure or delay of the Project to achieve one or more of desired
results set out in the Statement of Work.

2.7The Industry Party undertakes to NUIG to comply with all provisions of the
Grant Funding and do all acts and things as may reasonably be required of it by
NUIG in order to facilitate compliance by NUIG with the requirements of the
Grant Funding insofar as they relate to the Parties participation in the
Project. If there are any conflicts or inconsistencies between the provisions of
this Agreement and the Grant Funding, the latter shall prevail to the extent of
the inconsistency or conflict and this Agreement will be deemed to have been
amended accordingly to the extent necessary to resolve the conflict or
inconsistency concerned from the Effective Date.

2.8This Agreement is subject to the Grant Funding, and shall take effect with
such modifications as may be required by SFI or which the parties may otherwise
mutually agree to from time to time as being necessary to ensure that the
Project is conducted in all respects in accordance with the provisions of the
Grant Funding.

2.9Cúram Centre Website: The Industry Party shall provide NUIG with a brief
description of the Industry Party ("Industry Party Description"). The Industry
Party hereby consents to the following being placed on the Cúram Centre website:
(a) its name, logo and Industry Party Description; and (b) a link to the
Industry Party's website.

2.10Industry Party Website: NUIG shall provide the Industry Party with a brief
description of the Cúram Centre ("Cúram Centre Description"). NUIG hereby
consents to the following being placed on the Industry Party website: (a) NUIG
name, NUIG logo, Cúram Centre name, Cúram Centre logo, and Cúram Centre
Description; and (b) a link to the Cúram Centre website.

 

3.PROJECT OVERSIGHT AND MANAGEMENT

3.1The PMT shall have responsibility for the day-to-day co-ordination and
operational issues of the Project in accordance with the Statement of Work.

3.2The POT shall have responsibility for governance issues with respect to the
Project.

 

6

 

  

3.3The POT shall consist of: the Centre Director; the CEO; the Principal
Investigator; and a representative from the Industry Party. The PMT shall
consist of: the Industrial Program Manager; the Project Manager; and the
Principal Investigator. For the avoidance of doubt, the Personnel funded by the
Project can liaise directly with the Industrial Program Manager and the Program
Manager with respect to day-to-day tasks.

3.4In the event that there is a dispute between members of the PMT and same
cannot be resolved, the matter shall be referred to the POT. All decisions of
the POT will be made by unanimous decision. In the event that there is a dispute
between members of the POT, the matter can be resolved by invoking the Dispute
Resolution process as set out in Clause 15.

3.5The POT will be responsible for: (a) approving any changes to the Project and
for approving any sub-projects; (b) acting as an escalation point in relation to
any dispute resolution issues; and (c) reviewing and signing off of
deliverables. The POT shall meet every six (6) months at such other times that
are reasonably necessary to ensure the continued progress of the Project, and at
the request of the Industry Party. Meetings shall take place as agreed between
the Parties.

 

4.FINANCIAL CONTRIBUTION

4.1The Industry Party shall pay any cash portion of the Financial Contribution
to NUIG in accordance with Schedule 1, Part 3. NUIG shall issue invoices to the
Industry Party on the dates specified in Schedule 1, Part 3.

4.2The Industry Party shall compile and maintain at all times detailed
documentary evidence of the in-kind portion of the Financial Contribution and
shall provide such documentation to NUIG on request. NUIG shall be entitled to
include such documentary evidence in financial reports to SFI or as may be
otherwise required pursuant to the requirements of the Grant Funding.

4.3All amounts payable to NUIG by the Industry Party under this Agreement: (a)
shall be paid in Euro; (b) shall be paid by electronic funds transfer to such
bank account of NUIG as specified in Schedule 1, Part 3 or such other bank
account as NUIG may specify in writing to the Industry Party from time to time,
or in such other manner as NUIG may from time to time stipulate; (c) shall be
paid without set-off or counterclaim, and free and clear of and without any
deduction or withholding; and (d) are exclusive of value added tax (if
applicable) and, accordingly, are to be construed as a reference to that amount
plus any value added tax payable in respect of it, and any such value added tax
shall be paid by the Industry Party to NUIG in addition to the amount in
question upon presentation by NUIG to the Industry Party of a payment request
for the amount in question, plus value added tax, showing as a separate figure
the amount of value added tax due. Following receipt of the payments as detailed
in Schedule 1, Part 3, NUIG shall issue a VAT invoice with respect to the
payment plus the applicable amount of VAT.

4.4If the Industry Party fails to pay to NUIG any amount payable to it under
this Agreement on the applicable due date unless the Industry Party disputes the
amount due in good faith, then the Industry Party shall pay on demand from time
to time to NUIG, interest (as well after as before any judgment) on that amount,
from the due date to the date of payment in full, at the rate per cent per annum
as may be specified from time to time pursuant to the regulation 5 of the
European Communities (Late Payment in Commercial Transactions) Regulations 2012
(S.I. No. 580 of 2012).

 

7

 

  

4.5NUIG shall ensure that all of the Financial Contribution paid to it in
connection with the Project is applied in accordance with the Statement of Work.
NUIG shall keep complete and accurate accounts of its expenditure on the
Project.

4.6The Industry Party acknowledges and agrees that the use of any Grant Funding
by NUIG in the performance of the Project does not imply any warranty or
covenant on the part of NUIG as to compliance or otherwise of any such funding
with any tax or "State Aid" rules, the responsibility for which shall rest
solely with the Industry Party. The Industry Party will bear responsibility for
its compliance with "State-Aid" guidelines as they apply to this Agreement and
will provide an annual compliance statement to NUIG.



4.7During the Contract Period, for every one (1) euro of cash actually
contributed to the Project by the Industry Party, the Centre shall contribute a
total of two (2) euros of Grant Funding toward the direct and indirect costs of
the Project.

 

5.RESEARCH EQUIPMENT

5.1NUIG shall own all Project Equipment purchased or constructed by it, or for
it, using the Financial Contribution.

5.2Any Loaned Equipment shall be marked as owned by the Industry Party and shall
remain the property of the Industry Party. NUIG shall be responsible for
insuring such Loaned Equipment against loss, theft or damage and replacing such
Loaned Equipment in the event it is lost, stolen, destroyed or damaged.

 

6.RECORDS AND REPORTING

6.1The Industry Party will cooperate with NUIG and do all such acts and things
which may be reasonably required of it to facilitate the discharge by NUIG of
its obligations under the Grant Funding.

6.2Each of the Parties will adhere to any reporting and auditing requirements of
SFI for the Project.

6.3NUIG shall provide the Industry Party with reports summarising the progress
of the Project in the manner and at the intervals as may be specified in the
Statement of Work.

6.4During the Term, the Principal Investigator will meet with representatives of
the Industry Party at the premises of NUIG at the times specified in the
Statement of Work, or at such times and places as otherwise mutually agreed
upon, to discuss the progress and results, as well as on-going plans, or changes
therein, of the Project.

 

7.INTELLECTUAL PROPERTY

7.1The Parties agree that all Background being introduced to, and Foreground
arising from, the Project shall be managed and commercialised in accordance with
Schedule 2 and the IP Protocol.

 

8

 

  

8.CONFIDENTIALITY



8.1Each Party shall (and shall procure that its Personnel shall) at all times
keep confidential the Confidential Information and shall use Confidential
Information solely as is necessary for the performance of its obligations or the
exercise of its rights in connection with the Project. For the avoidance of
doubt, all Foreground shall be deemed Confidential Information. Furthermore, all
non-public information pertaining either to Non-Severable Foreground or to
Industry Party’s Background, business or other affairs, shall be deemed the
Industry Party’s Confidential Information and shall not be deemed NUIG’s
Confidential Information.

8.2Each Party may only disclose Confidential Information to those of its
Personnel to whom, and to the extent to which, such disclosure is necessary for
the exercise of its rights, and performance of its obligations, under this
Agreement.

8.3The restrictions in Clauses 8.1 and 8.2 do not apply to any information
which: (a) becomes public knowledge after its disclosure through no fault of any
receiving Party; or (b) was already known to the receiving Party free from any
obligation of confidentiality prior to its disclosure hereunder as evidenced by
its written records; or (c) the receiving Party can demonstrate was
independently developed by the receiving Party without reference to the
Confidential Information in question; or (d) is required by law or order of any
court or governmental or regulatory authority to be disclosed.

8.4Nothing in this Clause 8 prohibits: (a) NUIG from providing any information
relevant to the Project to SFI provided that such information is marked
"Confidential Information" if appropriate; and/or (b) the disclosure solely for
scholarly purposes of the results of any research carried on pursuant to this
Agreement, subject to and respecting the terms as set forth in Clause 9; or (c)
the Industry Party from (i) disclosing the existence of the Project; (ii)
information pertaining to Industry Party Background or Non-Severable Foreground;
or (iii) plans for the Project, including but not limited to the timelines.

8.5Save as provided for in Clauses 8.4 and 8.9, or agreed in writing with the
POT from time to time: (a) no announcement in relation to the Project may be
made by any Party or any of its Personnel; and (b) no reference to the Project
may be made in any advertising or publicity material issued by a Party.

8.6Each Party shall (and shall procure that its Personnel shall) do all such
acts and things as may reasonably be requested of it by the other Party with a
view to compliance with legislation concerning privacy and data protection.

8.7Each Party shall give notice to the other Party of any unauthorised use,
disclosure, theft or other loss of that other Party’s Confidential Information
as soon as is practicable after becoming aware of it.

8.8Upon the expiry of the Contract Period or if earlier, upon termination of the
Project and/or this Agreement, each Party shall, upon request of the other
Party, either return or, at the option of the Party whose information is
concerned, destroy, any Confidential Information which is in tangible form which
it or its Personnel possess, together with all copies thereof. However, the
receiving Party is entitled to retain one (1) copy of the Confidential
Information in a secure location solely for archival purposes in order to comply
with law or the terms of this Agreement.

 

9

 

  

8.9Notwithstanding the above, and with the exception of disclosures that the
Industry Party must make either to or on account of requirements of regulatory
authorities including but not limited to, the Securities and Exchange
Commission, the Food and Drug Administration, the European Medicines Agency or
comparable bodies in other jurisdictions, if either Party is required to
disclose the Confidential Information of the other Party (the "Disclosing
Party") to satisfy an order or request of a competent court of law or
governmental or regulatory body, or to comply with applicable law including, but
not limited to, requests under the Freedom of Information Acts 2014 ("FOIA"),
then the Party making such disclosure shall, unless prohibited from doing so,
notify the Disclosing Party in writing of such order, request or applicable law
and its terms, consult with the Disclosing Party on what steps should be taken
to avoid or restrict the order or request or applicable law, afford the
Disclosing Party the opportunity to defend or limit the order, request or
applicable law and only disclose that part of the Confidential Information that
it is legally required to disclose and try to procure confidentiality treatment
with respect to any such required disclosure.

8.10Except as otherwise stated in Clauses 2.9 and 2.10, neither Party shall use
the other Party’s name or logo in any press release or product advertising, or
for any other promotional purpose, without first obtaining the other Party’s
written consent; save that NUIG may identify the sums received from the Industry
Party in NUIG’s funding applications, annual report and similar publications or
as required in order for NUIG to comply with the terms of the Grant Funding.

8.11The restrictions on the use of Confidential Information in this Clause 8
shall bind each of the Parties for the Contract Period and for a period of seven
(7) years thereafter.

 

9.ACADEMIC PUBLICATION

9.1In the event that NUIG, or any of its Personnel, wishes to publish any
Foreground, NUIG shall submit a copy of the proposed Publication to the Industry
Party at least [***]2 before the date of the proposed Publication ("Notice
Period"), and shall not make any such Publication before the said Notice Period
has expired, unless it has received the prior written consent of the Industry
Party to do so.

9.2The Industry Party may, by giving written notice to NUIG at any time during
the Notice Period: (a) require that some or all of the Confidential Information
of the Industry Party or Background introduced by the Industry Party or
Non-Severable Foreground be removed from said Publication and NUIG shall
forthwith comply with any such request; and/or (b) require that the Publication
be delayed for a period of up to [***]2 from the date of receipt of such
Publication by the Industry Party, if in the reasonable opinion of the Industry
Party it is needed to seek patent or similar protection for the Industry Party’s
Background; or (c) recommend to NUIG that the Foreground described in the
Publication should be patent protected [***]2 prior to the publication. In
addition, NUIG shall consider in good faith all reasonable comments made by the
Industry Party with respect to such planned academic publication made pursuant
to this Clause 9.

9.3If NUIG does not receive any notice in accordance with this Clause 9, it may
proceed with the proposed Publication after the Notice Period.

9.4The provisions of Clauses 8 and 9 shall not prevent any registered student of
NUIG from submitting for a degree, a thesis based on any Foreground, examination
of such thesis by NUIG examiners or deposit in NUIG's library, provided the
thesis is subject to restricted access, as required, and as per the provisions
of Clauses 9.1-9.3.

 



 

2 ***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

10

 

  

10.LIABILITY AND WARRANTIES

10.1Each Party undertakes to perform its part of the Project at its own risk.

10.2Each Party represents and warrants to the other Party that as of the date of
this Agreement: (a) it has the power to enter into and perform, and has taken
all necessary action to authorise the entry into, and performance and delivery
of, this Agreement; (b) the entry into and performance by it of this Agreement
does not and will not conflict with its constitutional documents and/or any
agreements to which it is a party; (c) so far as concerns its obligations under
this Agreement, all authorisations, consents, registrations and notifications
required in connection with the entry into, performance, validity and
enforceability of this Agreement have been obtained or effected (as appropriate)
and are in full force and effect.

10.3Any Intellectual Property of NUIG which is made available to the Industry
Party and/or used in the Project, including but not limited to any advice or
information given by NUIG or any of its Personnel, or the content or use of any
results, know-how, materials, works or information provided in connection with
the Project, is provided on an "AS IS" basis. NUIG makes no representations or
warranties, express or implied, including but not limited to any warranty of
accuracy, completeness, performance, merchantability, fitness for a particular
purpose, commercial utility or non-infringement.

10.4The express undertakings and warranties given by the Parties in this
Agreement are in lieu of all other warranties, conditions, terms, undertakings
and obligations, whether express or implied by statute, common law, custom,
trade usage, course of dealing or in any other way. All of these are excluded to
the fullest extent permitted by law.

10.5Nothing in this Agreement limits or excludes any Party’s Liability: (a) for
death or personal injury; (b) for any actual fraud; or (c) for any other sort of
Liability that, by law, cannot be limited or excluded or (d) under Clauses 10.9
and 10.10.

10.6Subject to Clause 10.5, no Party shall be liable to the other Party for any
loss of profit, loss of revenue, or loss of contracts, loss of goodwill, loss of
reputation, or any indirect or consequential Loss howsoever caused arising out
of or in connection with the performance or non-performance (as the case may be)
by that Party of its obligations under this Agreement regardless of whether such
losses were in the contemplation of the Parties.

10.7Subject to Clause 10.5, the aggregate liability of NUIG to the Industry
Party in contract, tort (including, without limitation, negligence), statute or
otherwise arising out of or in connection with or in relation to this Agreement,
shall be limited to the total Financial Contribution paid by the Industry Party
to NUIG. Subject to Clauses 10.5 and 10.9, the aggregate liability of the
Industry Party to NUIG in contract, tort (including, without limitation,
negligence), statute or otherwise arising out of or in connection with or in
relation to this Agreement, shall be limited to the total Financial Contribution
payable by the Industry Party to NUIG.

10.8If the performance by any Party (a "Non-Performing Party") of any of its
obligations under this Agreement (except a payment obligation) is delayed or
prevented by circumstances beyond its reasonable control including but not
limited to an act of god; an act of any sovereign; law, judgment, order, decree,
embargo, blockade; labour dispute; or interruption or failure of utility service
("Force Majeure"), that Non-Performing Party shall not be in breach of this
Agreement because of that delay in performance. However, if the delay in
performance exceeds [***]3, the other Party may terminate the Agreement with
immediate effect by giving written notice to the Non-Performing Party.

 

11

 

  

10.9The Industry Party shall indemnify and keep indemnified NUIG on demand
against all Losses suffered or incurred by NUIG: (a) in respect of any claims
made or threatened by SFI, as a consequence of any failure by the Industry Party
to perform the whole or part of its obligations under this Agreement; (b)
arising in any way out of or in connection with the use by NUIG of the Industry
Party’s Background and Confidential Information pursuant to the Project
including but not limited to any infringement of the Intellectual Property of
any Third Party; and/or (c) arising in any way out of or in connection with the
use or exploitation by the Industry Party of NUIG’s Registered Background and/or
Foreground whether during the Project or pursuant to any subsequent licence from
NUIG as provided for herein, including but not limited to any infringement of
the Intellectual Property of any Third Party.

10.10If a Party (the "Indemnified Party") becomes aware of any Loss which is
reasonably likely to give rise to a right on its part to indemnity from the
other Party (the "Indemnifying Party") under this Agreement (an "Indemnified
Loss"), then that Indemnified Party shall: (a) promptly give written notice of
that Indemnified Loss to the Indemnifying Party; (b) make no admission of
liability to any Third Party in relation to any such Indemnified Loss without
the prior written consent of the Indemnifying Party, which shall not be
unreasonably withheld, conditioned or delayed; (c) give to the Indemnifying
Party in a timely way such information and access to its Personnel, documents
and records as the Indemnifying Party may request from time to time in
connection with the Indemnified Loss; (d) consult as fully as is reasonably
practicable with the Indemnifying Party as regards the conduct of any
proceedings arising out of or in connection with any such Indemnified Loss; (e)
subject to being indemnified and secured to its reasonable satisfaction by the
Indemnifying Party from and against any Losses which it may reasonably suffer or
reasonably incur in so doing, take such action as the Indemnifying Party may
reasonably request from time to time to avoid, dispute, resist, mitigate,
settle, compromise, defend or appeal the Indemnified Loss or any claim,
proceedings or determination in respect thereof.

 

11.INSURANCES

11.1Each of the Parties shall effect and maintain for the duration of this
Agreement and for a period of one (1) year following completion of the Project
insurance as deemed adequate by a prudent person for a Project of this nature.
[***]3

11.2At least once every year during the continuance of this Agreement, and from
time to time upon request, each Party shall provide to the other Party written
evidence of compliance by that Party with its insurance obligations under this
Clause 11. Without prejudice to the generality of the foregoing, each Party must
promptly notify the other Party of any material changes in any policies of
insurance contemplated by this Clause 11 or circumstances affecting any such
policies of insurance. NUIG may retain for reference, and permit access by its
insurance and professional advisers to, a copy of each document provided to it
pursuant to this Clause 11.

 



 

3 ***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

12

 

  

12.SUB-CONTRACTING:

12.1No Party may sub-contract or delegate any of its obligations under this
Agreement (including, without limitation, the performance of any part of the
research which it is specified to perform in connection with the Project)
without the prior approval of the other Party, such approval not to be
unreasonably withheld, delayed or conditioned.

12.2Any Party wishing to sub-contract or delegate any of its obligations under
this Agreement (including, without limitation, the performance of any part of
the research which it is specified to perform in connection with the Project) (a
"Sub-Contracting Party") shall notify the other Party prior to sub-contracting
or delegating any of its obligations under this Agreement and shall provide such
information in relation to the proposed sub-contractor as the other Party may
reasonably request from time to time in order to verify the identity of that
person and their ability to carry out the Sub-Contracting Party’s obligations
under this Agreement.

12.3Each Sub-Contracting Party shall ensure that all sub-contractors engaged by
it in connection with the Project comply with the terms of the Grant Funding and
this Agreement. Each Sub-Contracting Party remains responsible for all acts and
omissions of its sub-contractors and the acts and omissions of those employed or
engaged by the sub-contractors as if they were its own. An obligation on a
Sub-Contracting Party to do, or to refrain from doing, any act or thing shall
include an obligation on it to procure that its Personnel and the
sub-contractors' Personnel also do, or refrain from doing, such act or thing.

 

13.TERM AND TERMINATION

13.1It is agreed, notwithstanding the date of execution of this Agreement, that
the relationship between the Parties in connection with the Project is deemed to
have been governed by this Agreement since the Effective Date, as if this
Agreement had been executed, and had come into force, on that date (but no Party
shall be liable in respect of any failure to implement any of the procedures or
structures contemplated by Clause 3 at any time before the execution of this
Agreement).

13.2The Agreement shall continue in effect for the full duration of the Contract
Period unless sooner terminated in accordance with the provisions of this
Agreement. The Parties may, however, by mutual agreement extend the term of this
Agreement for any additional period, at additional cost to the Industry Party,
as may be necessary for the completion of the Project.

13.3Unless otherwise agreed, this Agreement shall terminate if the Grant Funding
is definitively cancelled, terminated or revoked. In the event NUIG determines,
at its sole discretion, that it cannot continue the Project, or the Parties
cannot agree upon any necessary amendments to the Statement of Work and related
budget, either Party may terminate this Agreement by giving not less than [***]4
notice to the other Party to that effect. In addition, Industry Party may
terminate this Agreement for convenience at any time upon [***]5 notice to NUIG.

 



 

4 ***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

13

 

  

13.4If the Principal Investigator becomes unable or unwilling to continue the
Project, and a mutually acceptable substitute is not available, either Party may
terminate this Agreement by giving not less than [***] 5 notice to the other
Party to that effect.

13.5Either Party (each a "Terminating Party") may terminate this Agreement
forthwith upon written notice to the other Party (a "Defaulting Party") to that
effect if any of the following events occur in respect of the Defaulting Party:
(a) where the Industry Party is the Defaulting Party, it fails to pay any amount
due from it under this Agreement within [***] 5 of the due date; (b) the
Defaulting Party fails to comply with any obligation on its part under this
Agreement (other than, in the case of the Industry Party, the obligation
contemplated by Clause 13.5(a)) which failure is material, and either that
failure is not susceptible to remedy or, if it is susceptible to remedy, it is
not remedied within [***] 5 of notice having been given by the Terminating Party
to the Defaulting Party requiring that failure to be remedied; (c) the
Defaulting Party is, or is deemed for the purposes of any relevant law to be,
unable to pay its debts as they fall due or to be insolvent, or admits inability
to pay its debts as they fall due; or the Defaulting Party suspends making
payments on all or any class of its debts or announces an intention to do so, or
a moratorium is declared in respect of any of its indebtedness; or (d) any step
(including the making of any proposal, the convening of any meeting, the passing
of any resolution, the presenting of any petition or the making of any order) is
taken with a view to a composition, assignment or arrangement with any creditors
of, or the winding up, liquidation or dissolution of, the Defaulting Party; or
any liquidator, provisional liquidator, receiver or examiner is appointed to or
in respect of the Defaulting Party or any of its assets.

 

14.CONSEQUENCES OF TERMINATION

14.1On the termination of this Agreement (other than by the Industry Party
pursuant to Clause 13.5): (a) the Industry Party shall pay NUIG for all work
done prior to termination; (b) the Industry Party shall reimburse NUIG for any
costs irrevocably committed by NUIG in connection with the Project at the date
of termination. Where the Industry Party has paid any of the Financial
Contribution in advance and the whole of that contribution has not, by the end
of the Contract Period or the termination of this Agreement, been used by NUIG
for the purposes for which it was provided, NUIG shall return to the Industry
Party the portion of that contribution in excess of the proportion of the
Project completed, (if relevant) unless it is stated to be non-refundable in the
Statement of Work; (c) where the Financial Contribution includes the costs of
employing any Personnel of NUIG involved in the Project, the Industry Party
shall continue to reimburse, in accordance with Clause 4, the actual direct
employment costs of any Personnel who were appointed by NUIG to work on the
Project before the service of the notice, provided that NUIG takes all
reasonable steps to minimise those costs. The Industry Party’s obligation to
reimburse NUIG pursuant to this Clause 14.1(c) shall continue until the
effective date of termination of the employment of the Personnel concerned or
the date on which the Project was to have ended (whichever is the earlier).
Those direct employment costs will include a proportion of any redundancy costs
that have been incurred by NUIG as a direct result of the termination of this
Agreement, that proportion to be calculated by dividing the individual’s
involvement in the Project by the duration of his period of employment by NUIG.

 



 



5 ***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

14

 

  

14.2On termination of this Agreement howsoever arising: (a) the licence granted
from one Party to the other Party pursuant to Clause 1.3 of Schedule 2 (related
to use of Registered Background for the Project) shall terminate with immediate
effect; (b) the options and other rights granted to the Industry Party pursuant
to Schedule 2 shall lapse with immediate effect, and NUIG shall cease to have
any further obligation under Schedule 2 (except for any Evaluation Licence
and/or Commercial Licence already granted to the Industry Party, each of which
shall survive in accordance with their respective terms); (c) all Confidential
Information shall be returned or destroyed in accordance with the provisions of
Clause 8.8.

14.3Notwithstanding the expiry or termination of this Agreement for any reason
the provisions of Clauses 1, 4.5, 6.1 to 6.3, 7, 8, 9, 10, 11, 14, 15, and 17
shall continue to bind the Parties in accordance with their respective terms.

14.4Termination of this Agreement shall not affect any rights of the Parties
accrued up to the date of termination.

 

15.DISPUTE SETTLEMENT

15.1The Parties shall make every reasonable effort to resolve all issues fairly
by negotiation. All disputes arising in connection with this Agreement, which
cannot be settled amicably, shall first be managed by the PMT. Should a dispute
fail to be resolved by the PMT within [***]6 of such dispute’s referral to the
PMT, it shall be escalated to the POT. Should the dispute fail to be resolved by
the POT within [***]6 of such dispute’s referral to the POT, the matter shall be
referred to the Director of the TTO (in the case of NUIG) and the Chief
Executive Officer (in the case of the Industry Party) (or each of their
respective nominees).

15.2If the dispute cannot be resolved with [***]6 of the referral to the
Director of the TTO, or such other longer period as may be agreed upon between
the Parties in writing, the Parties shall refer the dispute to a single mediator
to be appointed in accordance with the mediation procedures of the Centre for
Effective Dispute Resolution in Dublin or such other organisation that provides
mediation services as may be agreed in writing between the Parties from time to
time. The cost of such mediator shall be borne equally by Parties.

15.3If the dispute cannot be resolved within [***]6 of the dispute being
referred to a mediator, or such other longer period as may be agreed upon
between the Parties in writing from time to time, either of the parties may
refer the matter to court (and the provisions of Clause 17.1 shall apply).

15.4Nothing in this Clause 15 shall prevent a Party from applying to a court of
competent jurisdiction for injunctive relief against the other Party for the
purpose of protecting its Intellectual Property or Confidential Information
provided that there is no delay in the prosecution of that application. Nothing
herein shall be construed as NUIG acquiescing to any such application for
injunctive relief.

 



 

6 ***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

15

 

  

16.NOTICES

16.1Notices and other communications under or in connection with this Agreement
may be given in writing by hand, by pre-paid or registered post or by e-mail
(save that e-mail shall not be used for any exercise of any option, notice of
termination or service of any legal process). Any such notice, if so given,
shall be deemed to have been served: (a) if sent by hand, when delivered; (b) if
sent by post within Ireland, one (1) business day after posting; (c) if sent by
post to or from overseas, five (5) business days after posting; and (d) if sent
by e-mail upon production by the sender’s email system of a delivery receipt (or
equivalent) confirming delivery of the communication to the correct e-mail
address.

16.2The contacts between the Parties for the purposes of the Agreement are as
follows:

 

NATIONAL UNIVERSITY OF IRELAND, GALWAY

 

Principal Investigator

Professor Abhay Pandit

National University of Ireland, Galway

Tel: [***]7

Email: [***] 7

 

Legal, Intellectual Property and Confidentiality

Ms Lily O'Brien, Technology Transfer Office, Research and Innovation Centre
Building, National University of Ireland, Galway

Tel: [***] 7

Email: [***] 7

 

Post Award Financial / Administration Issues

Ms Orla Timon, Research Financial Reporting Manager, Unit 2, Business and
Innovation Centre, Research and Innovation Centre, National University of
Ireland, Galway

Tel: [***] 7

Email: [***] 7

 

ARCH THERAPEUTICS, INC.

 

Project Manager

Terrence W. Norchi, MD

235 Walnut Street, Suite 6, Framingham, MA 01702 United States

Tel: [***] 7

Email: [***] 7

 



 

7 ***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

16

 

  

Legal

Michael Lerner

65 Livingston Avenue, Roseland, New Jersey 07068 United States

Tel: +1 (973) 597-6394

Email: mlerner@lowenstein.com

 

Intellectual Property & Confidentiality

Patrea Pabst

1545 Peachtree Street NE, Suite 320, Atlanta, GA 30309 United States

Tel: [***]8

Email: [***]8

 

Post Award Financial / Administration Issues

Richard Davis

235 Walnut Street, Suite 6, Framingham, MA 01702 United States

Tel: [***]8

Email: [***]8

 

17.GENERAL PROVISIONS

17.1This Agreement, and any non-contractual obligations arising out of or in
connection with this Agreement, are governed by and shall be construed in
accordance with the laws of Ireland. Save as provided in Clause 15, the Irish
courts have exclusive jurisdiction to settle any dispute arising out of or in
connection with this Agreement and the Parties submit to the exclusive
jurisdiction of the Irish courts for that purpose.

17.2This Agreement may not be assigned wholly or in part to a Third Party or to
any legal successors by any Party without the prior written consent of the other
Party; provided, however, that notwithstanding the foregoing, no such consent
shall be required with respect to any assignment of this Agreement by a Party to
any acquirer of all or substantially all of such Party’s assets or business or
of any line of business to which this Agreement relates, PROVIDED that (a) the
assigning Party shall promptly give notice to the other Party of any assignment;
and (b) the assignee undertakes not to carry on an Unapproved Activity; and (c)
the assignee undertakes to the other Party to be bound by and perform the
obligations of the assignor under this Agreement.

17.3Nothing in this Agreement shall create, or be deemed to create, a
partnership, joint venture, or the relationship of principal and agent, between
the Parties, and no Party shall have any right or authority to act on behalf of
the other Party or to bind the other Party in any way. No Party shall have any
Liability for any activities of the other Party. Furthermore, nothing in this
Agreement shall be construed as providing for the sharing of profits or losses
under or in connection with this Agreement.

 



 

8 ***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

17

 

  

17.4All amendments and modifications to this Agreement including any additional
agreements and notices pursuant to this Agreement shall require the written form
duly signed for and on behalf of each of the Parties. Unless expressly so agreed
or introduced, no such modification or variation shall constitute or be
construed as a general waiver of any provisions of this Agreement, nor shall it
affect any rights, obligations or Liabilities under this Agreement which have
already accrued up to the date of such modification or waiver, and the rights
and obligations of the Parties under this Agreement shall remain in full force
and effect, except and only to the extent that they are so modified or varied.

17.5If any provisions of this Agreement are or become ineffective or if any
omission is discovered, the validity of the remaining provisions shall not
thereby be affected. In place of the ineffective provisions or for the purpose
of rectifying the omission a reasonable arrangement shall operate being the
nearest legally possible approach to that which the Parties desired or would
have desired in consideration of the spirit and object of this Agreement had
they considered the point. The Parties agree, in the circumstances referred to
in this Clause 17.5 to attempt in good faith to substitute for any invalid or
unenforceable provision a valid or enforceable provision which achieves to the
greatest extent possible the same effect as would have been achieved by the
invalid or unenforceable provision.

17.6The Parties acknowledge that they have been afforded the opportunity to take
independent legal advice on the terms of this Agreement prior to entering into
it. Each Party further acknowledges that it understands the effect and
implications of this Agreement. Each Party shall pay its own costs in connection
with or incidental to the preparation, negotiation and execution of this
Agreement. If any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favouring or disfavouring any Party
by virtue of the authorship of any of the provisions of this Agreement.

17.7The express terms of this Agreement constitute the sole and entire agreement
between the Parties in relation to its subject matter and supersedes all prior
written and oral arrangements, understandings, representations, warranties and
agreements between them in that regard (if any) including but not limited to any
term sheet that may have been signed by the Parties. Each Party acknowledges
that it is not relying, and will not seek to rely, on any arrangement,
understanding, representation, warranty, agreement, term or condition which is
not expressly set out in this Agreement.

17.8Each of the rights of the Parties under this Agreement may be exercised as
often as is necessary, is cumulative and not exclusive of any other rights which
that Party may have under this Agreement, law or otherwise; and may be waived
only in writing. Delay by a Party in exercising, or the non-exercise by a Party
of, any such right shall not constitute a waiver of that right.

17.9This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument. A signed copy of this Agreement delivered by e-mail
or other electronic means shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.

 

18

 

  

SCHEDULE 1

PART 1

STATEMENT OF WORK

 

The Statement of Work shall contain the following information:

Project Title: Decathlon;

Project Number: S3-AP-01;

Project Description: Further Research and Development of the Industry Party's
medical device, AC5™;

Principal Investigator (NUIG): Professor Abhay Pandit;

Project Manager (Industry Party): Terence Norchi;

Industrial Program Manager: Dr Neil Ferguson;

Centre Director: Prof Abhay Pandit;

Milestones and Deliverables: TBD;

HR Requirements: Senior Research Fellow and other Personnel as agreed between
the Parties;

Equipment Requirements: TBD; and

Requirement and Responsibility for Obtaining any Regulatory and/or Ethical
Licenses/Consent: Industry Party.

 

19

 

  

SCHEDULE 1

PART 2

BACKGROUND AND FOREGROUND REGISTER

 

BACKGROUND

 

Background introduced by NUIG: None as of Execution Date Description   Any
encumbrances or restrictions?   Specified Background – yes or no  

  

Background introduced by Industry Party: None as of Execution Date Description  
Any encumbrances or restrictions?   Specified Background – yes or no  



 

FOREGROUND

 

Description of IP   Disclosure ID   Date of Disclosure   Type of IP - Foreground
or Nonseverable Foreground   Signed by the Industry Party   Signed by PI  

 

20

 

  

SCHEDULE 1

PART 3

FINANCIAL AND/OR IN KIND CONTRIBUTION

 

1.Cash Contribution:

The Industry Party shall contribute between zero and two hundred and fifty
thousand euro (€250,000) per year (exclusive of VAT) in cash payment toward the
cost of the Project.

 

The Industry Party shall make the cash payments to NUIG to cover costs
associated with the SOW (up to the (€250,000) per year limit stated above)
according to a cost schedule, which shall be agreed to prior to recruiting
Personnel (on an incremental basis). Cash payments, which are expected to
commence on 1st June 2015 and continue through the duration of the project,
shall be adjusted from time to time in accordance with changes in the SOW and
changes in Personnel, such as the expiration of a contract.

 

The Parties shall determine the breakdown of costs in due course after the
signature date of the Agreement. The cost schedule shall be in the following
format:

 

Amount   Due Date   Costs to cover the
following €[insert amount]   [insert date]   [insert detail, researcher title,
other project costs] €[insert amount]   [insert date]     €[insert amount]  
[insert date]     €[insert amount]   [insert date]    

For the avoidance of doubt, NUIG shall not be obligated to hire any Personnel
until it is put in funds by the Industry Party.

 

2.In-kind Contribution

The total in-kind contribution being made by the Industry Party amounts to
[insert amount in words] thousand euro (€[insert amount in figures]) which is
payable as follows:

 

Amount   Due Date €[insert amount]   On or before [insert date] €[insert amount]
  On or before [insert date] €[insert amount]   On or before [insert date]

The amounts set out above are an estimate only and can be adjusted from time to
time.

 

3.Industry Cost Report

The Industry Party shall provide periodic financial reports detailing both cash
and in-kind (Labour, Equipment, Materials, Travel and Other) contributions in
the format as set out below. These financial reports will be provided on a half
yearly basis.

 



21

 

 

Research Centre: Cúram Research Centre Award Ref: [insert ref number] Industry
Party   Industry Party Project Manager:   Project No.:   Start Date:   Reporting
Period  



    Cash €   In-kind € Cash         Labour         Equipment/Equipment access  
      Materials         Travel         Other         Total        



Approval by Industry Party:   Date:   Approved by Principal Investigator:  
Date:  

 

Please complete columns headed "Cash", "Labour", "Equipment", "Materials",
"Travel" and "Other" as applicable.

 

All amounts in this Schedule exclude value added tax.

All payments of the Financial Contribution shall be made by bank transfer to the
following bank account:

 

Bank: Bank of Ireland Branch: 43 Eyre Square, Galway, Ireland Sort Code: [***]9
Account No: [***]9 IBAN: [***]9 Reference: [This reference number will be
provided by NUIG once the contract has been signed]

 

1.        Where the Project is liable to value added tax, NUIG shall issue a
payment request to the Industry Party with respect to the payments outlined
above for the amount in question plus VAT. Following receipt of the payment, a
VAT invoice with respect to the payment plus the applicable amount of VAT will
be issued by NUIG.

2.        Where the Project is not liable to value added tax, NUIG shall issue
an invoice with respect to each of the payments outlined above.

3.        NUIG’s Finance Officer is Orla Timon or such other person notified by
NUIG to the Industry Party from time to time.

 



 

9 ***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

22

 

  

SCHEDULE 2

INTELLECTUAL PROPERTY

 

1.Background

1.1Ownership: This Agreement does not affect the ownership of any Background.
Background shall remain the property of the Party that contributes it to a
Project. No licence to use any Background is granted or implied by this
Agreement except the rights expressly granted in this Agreement.

1.2Background Register:

1.2.1No Background may be made available for use in a Project other than
Registered Background.

1.2.2Each Party who proposes to contribute Background to a Project, whether
prior to commencement of, or during the Project, must first notify the other
Party in writing providing details of the Background. Any Background so notified
shall be "Registered Background" and the introducing Party shall provide the
information requested in Schedule 1, Part 2 (i.e., any restrictions or
encumbrances on the use of that Background and detailing if it is Specified
Background).

1.2.3The POT shall maintain a register of Background contributed to the Project
detailing the name of the contributing Party together with any restrictions or
encumbrances on its uses imposed by the contributing Party ("Background
Register").

1.2.4Each Party may withdraw or make additions or other amendments to Registered
Background made available by it for use in the Project upon prior written notice
to the other Party.

1.3Licence to use Background for the Project: Each Party grants to the other
Party a royalty-free, non-exclusive licence to use its Registered Background for
the purpose of carrying out the Project, but for no other purpose. No Party may
grant any sub-licence to use the other Party‘s Background.

1.4Commercial Licence to use Specified Background: In the event that Specified
Background of NUIG is necessary to commercially exploit the Foreground or
Non-Severable Foreground, then NUIG shall grant to the Industry Party an option
to negotiate a royalty-bearing, exclusive licence to use that Specified
Background but only to the extent necessary to commercialise the Foreground and
only: (a) in conjunction with and as an integral component of the Foreground;
(b) in a defined field and defined territory; (c) on fair, equitable and
non-discriminatory commercial terms; (d) subject to the terms of access to
Specified Background as described in the Background Register; (e) and subject to
the terms set forth in the Commercial License Term Sheet.

 

2.Foreground

2.1Ownership:

2.1.1All right and title to, and interest in, any and all Foreground generated
during and in the direct course of the Project by the Personnel of either Party
shall vest and remain vested in NUIG.

2.1.2To the extent that any Foreground is capable of prospective assignment, the
Industry Party hereby assigns that Foreground to NUIG; and to the extent that
any Foreground cannot be prospectively assigned, the Industry Party undertakes
to NUIG to assign such of that Foreground as it owns to NUIG as and when that
Foreground is created, at the request of NUIG from time to time.

 

23

 

  

2.1.3The Industry Party irrevocably and unconditionally waives any rights,
including all rights in the nature of moral rights, in respect of the Foreground
to which it is now or may in the future be entitled, to the extent it is legally
able to do so.

2.1.4NUIG may take such steps as it may decide from time to time, [***]10, to
register and maintain any protection for any Foreground, including filing and
prosecuting patent applications for that Foreground.

2.1.5Each Party shall ensure that any member of its Personnel: (a) assign any
Foreground that she/he may have in any Foreground in order to be able to give
effect to the provisions of this Clause 2.1; and (b) irrevocably and
unconditionally waive any rights, including all rights in the nature of moral
rights, in respect of the Foreground to which she/he now or may in the future be
entitled, to the extent she/he is legally able to do so.

2.1.6The Industry Party shall ensure that any member of its Personnel involved
in the creation of any Foreground give NUIG such assistance as NUIG may
reasonably request in connection with the registration and protection of the
Foreground, including filing and prosecuting patent applications for that
Foreground, and taking any action in respect of any alleged or actual
infringement of that Foreground.

2.2Management and Notification of Foreground

2.2.1Any Foreground created by either Party will be described in an IDF and
submitted to the TTO. The NUIG research team are subject to NUIG's policy on
declaration of inventions.

2.2.2All IDFs will be notified in writing by the TTO to the Industry Party.

2.3Options to Foreground

2.3.1Within [***]10 of the Notification Date, the Company must notify NUIG if it
is interested in obtaining an Evaluation Licence.

2.3.2The Evaluation Licence shall be in the format set out in the attached
Schedule 3.

2.3.3Any Evaluation Licence granted to the Industry Party by NUIG will be
subject to the Industry Party paying any protection costs for the Foreground
which have been incurred by NUIG in accordance with the terms of such Evaluation
Licence.

2.3.4Within the Evaluation Period, the Industry Party must notify NUIG if it
wishes to obtain a Commercial Licence.

2.3.5Subject to the Industry Party notifying NUIG in writing within the
Evaluation Period, NUIG shall negotiate on an exclusive basis with the Industry
Party for a period of no more than [***]10 from such date of notification
("Negotiation Period") for a Commercial Licence on the terms that are consistent
with those set forth in the Commercial License Term Sheet (or, if acceptable to
Industry Party, such other terms as may be agreed upon by the Parties).

2.3.6All royalty or fee based payments payable to NUIG pursuant to any royalty
bearing licence for the Foreground will be on reasonable commercial terms,
taking into account the Financial Contribution of the Industry Party to the
Project.

 



 

10 ***Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

24

 

  

2.3.7In the event that NUIG and the Industry Party do not reach agreement on the
terms of a Commercial Licence within the Negotiation Period, the Industry
Party’s option to negotiate such a Commercial Licence shall thereafter terminate
with immediate effect.

2.3.8Know-How which forms part of the Foreground shall only be licensed to the
Industry Party on a non-exclusive basis as part of any licence of Foreground.

2.3.9Up until such time as the Negotiation Period has elapsed, NUIG shall not
grant any rights or enter into negotiations with any Third Party in relation to
the Foreground which would be inconsistent with the terms outlined herein.

2.4NERF Licence: In accordance with the IP Protocol, only in very exceptional
circumstances will an option to negotiate a NERF licence to Foreground in a
defined field and territory be granted by NUIG, provided the following criteria
are fulfilled: (a) the Industry Party has declared prior to the start of the
Project that it wants an option to negotiate a NERF licence to the Foreground;
and (b) determination by NUIG and approval by SFI that the commercial interests
of the Irish State are best advanced through the issuance of a NERF licence to
the Foreground (subject to compliance with EU state aid rules) with NUIG and SFI
taking into account, but not being limited to the following considerations for
granting an option to negotiate a NERF licence: (i) to deliver significant
economic and societal impact, to perform research excellence with impact which
will align with areas of strategic opportunity for Ireland, as outlined, for
example, in the report of the National Research Prioritisation Exercise; (ii) to
attract large foreign direct investments in corporate R&D laboratories; (iii) to
transfer knowledge, expertise and know-how to multinational companies and small
and medium sized enterprises based in Ireland; (iv) to increase the level of
industrial and commercial investment in R&D activities; (v) to attract
additional non-exchequer funding through industry sources and external
research-funding organisations; and/or (vi) to deliver tangible societal
benefits to Ireland in areas such as health care, education, security, through
measures such as improving the efficiency or effectiveness of the public sector.
All negotiations on this matter will be the subject of a separate agreement.

 

2.5Non-Severable Foreground:

2.5.1In the event that any Non-Severable Foreground is created, NUIG shall
assign such Non-Severable Foreground to the Industry Party for a fee of [***]11.

2.5.2Industry Party may take such steps as it may decide from time to
time[***]11, to register and maintain any protection for any Non-Severable
Foreground, including filing and prosecuting patent applications.

2.5.3.NUIG shall ensure that any member of its Personnel involved in the
creation of any Non-Severable Foreground give Industry Party such assistance as
Industry Party may reasonably request in connection with the registration and
protection of the Non-Severable Foreground.

2.5.4Non-Several Foreground and Foreground, should any be developed, shall be
determined and tracked by the following process: [***]11

 



 

11 ***Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

25

 

  

3.Reporting Obligations: All licences of Foreground shall be subject to the
reporting and exploitation requirements of SFI.

 

4.Academic License: NUIG shall always reserve unto itself the right to use the
Foreground for the purpose of academic teaching and research including research
sponsored by a Third Party, subject to the confidentiality, publication and IP
obligations of this Agreement and/or any licence entered into with the Industry
Party.

 

26

 

  

SCHEDULE 3

FORM OF EVALUATION AGREEMENT

 

DRAFT

 

THIS EVALUATION AGREEMENT (the "Agreement") is made and entered into on [insert
date] 2015

 

BETWEEN

(1)        NATIONAL UNIVERSITY OF IRELAND, GALWAY, having its principal address
at University Road, Galway, Ireland (hereinafter referred as "NUIG"); and,

(2)        ARCH THERAPEUTICS, INC, a company incorporated in Nevada, (company
number NV20091379642) and having its registered address at 235 Walnut Street,
Suite 6, Framingham, MA 01702, USA (the "Industry Party").

(hereinafter collectively referred to as the "Parties" and individually a
"Party")

 

WHEREAS

(A)        Pursuant to a Targeted Project Agreement between the Parties dated
[        ] April, 2015 (the "Targeted Project Agreement"), NUIG and the Industry
Party collaborated on a project entitled [        ] pursuant to which [describe
the Foreground technology] as described in the attached Annex 1 (the
"Technology") was created. NUIG owns such Technology;

(B)        The Industry Party has an interest in licensing the Technology to
evaluate its usefulness and NUIG is willing to allow the Industry Party access
to the Technology for such purposes; and

(C)        The Parties wish to enter into an agreement that allows the Industry
Party to carry out an internal evaluation of the Technology and to set out the
terms and conditions attached thereto.

 

NOW THEREFORE IT IS HEREBY AGREED AS FOLLOWS:

1.        Capitalized terms that are used but not defined herein have the
meanings assigned to those terms in the Project Agreement. Subject to the terms
of this Agreement and in consideration of the performance of its obligations
under this Agreement, NUIG hereby grants the Industry Party for the Evaluation
Period an Evaluation Licence.

2.        The Industry Party shall not reproduce, modify, reverse engineer,
distribute, market, sub-licence or sell the Technology or any product, process
or other commercial offering incorporating the Technology or permit any third
party to do any of the foregoing. The Industry Party expressly acknowledges and
represents that it will only use the Technology for internal evaluation purposes
in accordance with the terms of this Agreement.

3.        Subject to the terms of this Agreement, NUIG shall deliver one copy of
the Technology, in the form of executables and documentation to the Industry
Party, on or about [insert date] 2015. Delivery may take place electronically to
such electronic address as the Industry Party may designate.

 

27

 

  

4.        The Industry Party shall provide NUIG with a written report on its
evaluation of the Technology within [insert number months/days] month(s)
following the expiration of the Evaluation Period or the termination of this
Agreement, whichever occurs first. The report shall be treated as the Industry
Party’s Confidential Information for the purposes of and shall be subject to the
provisions of Clause 8 of the Targeted Project Agreement; provided, however,
that upon NUIG’s request, the Industry Party shall destroy all but one copy of
the report, which report shall be stored by the Industry Party in a secure
location solely for archival purposes in order to comply with law or the terms
of this Agreement.

5.        For the duration of the Evaluation Period (provided this Agreement has
not been terminated earlier for cause) NUIG hereby grants the Industry Party an
option to request in writing from NUIG and agree to a commercial licence to the
Technology upon fair and reasonable commercial terms that are consistent with
those set forth in the Commercial Licence Term Sheet (or if acceptable to the
Industry Party, such other terms as may be agreed upon by the Parties). If the
Industry Party has not exercised this option by the expiry of the Evaluation
Period or if the Parties have not entered into the required licence agreement
within [***]12 of the Evaluation Period, the option to a commercial licence
shall lapse and all rights and licence granted to the Industry Party in respect
of the Technology shall cease.

6.        All title, ownership rights, and intellectual property rights in and
to the Technology, and any copies of and/or updates, additions, and
modifications to the Technology, shall at all times be and remain vested in NUIG
and the Industry Party shall have no right, title or interest therein or
thereto. The Industry Party shall be responsible for any protection costs
incurred by NUIG with respect to the Technology during the Evaluation Period.

7.        The Industry Party agrees that the Technology, including any
information contained therein (collectively the "Confidential Information"),
constitutes NUIG’s valuable and proprietary information. The Industry Party
agrees to use the Confidential Information only to exercise its rights expressly
granted under this Agreement. The Industry Party further agrees to protect the
Confidential Information from unauthorized disclosure or use, using the same
degree of care that the Industry Party uses to protect its own like information,
but in no event less than reasonable care. The Industry Party’s obligations of
confidence under this Clause 8 shall not apply to any Confidential Information
that is made publicly available by NUIG without restriction or that is lawfully
obtained without restriction by the Industry Party from a third party having the
right to make such disclosure without breach of any confidentiality obligation.

8.        The Technology is provided on an "AS IS" basis without warranty of any
kind. The Industry Party expressly acknowledges and agrees that the Technology
is, as at the date of entering into this Agreement, still in the process of
development and, as such, the Industry Party further acknowledges and agrees
that its use of the Technology is at its sole risk. NUIG does not warrant that
the Technology will be error free; nor does it make any warranty as to the
results that may be obtained from the Industry Party’s use of the Technology.
NUIG expressly disclaims to the fullest extent permitted by law all warranties,
expressed and implied, including but not limited to, warranties of title and
non-infringement and the implied warranties of merchantability and fitness for a
particular purpose.

9.        To the maximum extent permitted by applicable law, under no
circumstances and under no legal theory, tort, contract, or otherwise, shall
NUIG be liable to the Industry Party (or to any third party) for any indirect,
special, incidental, or consequential damages of any character including,
without limitation, damages for loss of goodwill, work stoppage, computer
failure or malfunction, or any and all other commercial damages or losses
arising out of the use of or inability to use the Technology, even if NUIG shall
have been informed of the possibility of such damages.

 



 



12 ***Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

28

 

  

10.        This Agreement and the Evaluation Licence expires at the end of the
Evaluation Period unless terminated earlier in accordance with the terms hereof.
Upon expiration and/or termination of this Agreement, the Industry Party will,
at NUIG’s option, promptly return the Technology (and all related documents) to
NUIG.

11.        Notwithstanding anything else contained herein, this Agreement may be
terminated by NUIG immediately upon notice of termination in the event of breach
by the Industry Party of any term or condition of this Agreement which the
Industry Party fails to remedy within [***]13 from the date of receipt of a
request from NUIG to remedy the breach. In the event of a material breach by the
Industry Party of any term of condition of this Agreement, NUIG shall be
entitled to terminate this Agreement forthwith on notice. NUIG reserves its
right to seek all other remedies available to it in law and equity.

12.        No delay or failure of either Party in enforcing against the other
Party any term or condition of this Agreement and no partial exercise by either
Party of any right hereunder shall be deemed to be a waiver of any right of that
Party under this Agreement.

13.        This Agreement (and all documents referred to herein or as may be
subsequently revised or amended from time to time) contains the entire and
exclusive set of terms and conditions for the subject matter hereof and may not
be modified, except by an instrument in writing signed on behalf of both
Parties. All of the terms and provisions of this Agreement are distinct and
severable and if any term or provision is ruled invalid, void or unenforceable,
in whole or in part by any court, such term or provision shall be interpreted to
be enforceable to the maximum extent possible under applicable law and the
remaining provisions shall stay in full force and effect.

14.        This Agreement is governed by the laws of Ireland and the Parties
hereby submit to the jurisdiction of the Irish courts.

 

In execution whereof:     NATIONAL UNIVERSITY OF IRELAND GALWAY   ARCH
THERAPEUTICS, INC Signature:       Title:       Print Name:       Date:      

 



 



13 ***Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

29

 

  

ANNEX 1 to Evaluation Agreement

 

List of Technology

 

30

 

  

SCHEDULE 4

COMMERCIAL LICENCE TERM SHEET

 

This Term Sheet is intended to set out the main commercial terms of the
Commercial Licence.

 

LICENSOR:

National University of Ireland Galway

 

LICENSEE:

ARCH THERAPEUTICS, INC., 235 Walnut Street, Suite 6, Framingham, MA 01702, USA

 

SCOPE OF LICENCE

Exclusive to Foreground (as defined in the Agreement), subject to grant-back for
research and academic purposes

 

FIELD OF USE

Field (as defined in this Agreement)

 

LICEENSED TERRITORY

Worldwide

 

TERM

Limited to patent life or 20 years, whichever is the longer

 

PATENT FILING AND MAINTENANCE

Licensee shall have the right to manage the intellectual property filing and
prosecution of any patent applications within the Foreground directly with the
patent attorney, selection of whom shall be subject to approval by the Licensee
and discharge of whom Licensee may determine.

 

PATENT COSTS

Licensee shall be responsible for all patent prosecution costs

 

REGULATORY COSTS

Licensee responsible for all regulatory affairs

 

COMMERCIAL DEVELOPMENT PLAN

Licensee shall provide a development plan to Licensor within 6 months of
execution of the license

 

LICENCE FEE

Licensee shall pay Licensor one time up-front fee of [***]14

 

ROYALTY

Royalties on Net Sales are as follows: [***]14.

For the avoidance of doubt, aggregated royalties shall not exceed [***]14.

 

AUDIT

Licensor has right to audit

 

INSURANCE

Licensee shall obtain necessary insurance, including product liability
insurance 

 



 



14 ***Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

31

 

  

LIABILITY

Licensee assumes all liability for claims against it by third parties

 

INDEMNITIES

 

Licensee shall indemnify Licensor against any claims brought against Licensor
relating to the use or exploitation of the Foreground (and any Background if
required for the purposes of commercializing the Foreground) excluding any
claims against Licensor arising from the Licensor's negligence, or willful
misconduct

 

WARRANTIES

Licensor warrants that it has the right to grant a Licence, but otherwise makes
no representations or warranties, express or implied, including but not limited
to any warranty of accuracy, completeness, performance, merchantability, fitness
for a particular purpose, commercial utility or non-infringement

 

PUBLICATION

Licensor has right to publish subject to review (as set out in Clause 9 of the
Agreement) by Licensee

 

TERMINATION

Either party may terminate on breach by the other party

 

Licensor may terminate if other party becomes insolvent, or does not
commercialize product within specified period (other than due to Force Majeure)
or challenges the validity or ownership of Foreground (and any corresponding
Background if necessary for commercialization of Foreground)

 

APPLICABLE LAW Laws of Ireland

 

32

 

  

EXECUTION PAGE

 

SIGNED for and on behalf of

NATIONAL UNIVERSITY OF IRELAND, GALWAY

by:

 

Signature of Authorised Representative:       Printed Name:       Position:    
  Date: May 28, 2015

 

SIGNED for and on behalf of

ARCH THERAPEUTICS, INC

by:

 

Signature of Authorised Representative:       Printed Name: Terrence W. Norchi  
  Position: President, Chief Executive Officer     Date: May 28, 2015

 

33

 